                                                       1   Joel E. Tasca, Esq.
                                                           Nevada Bar No. 14124
                                                       2   Stacy H. Rubin, Esq.
                                                           Nevada Bar No. 9298
                                                       3   BALLARD SPAHR LLP
                                                           1980 Festival Plaza Drive, Suite 900
                                                       4   Las Vegas, Nevada 89135
                                                           Telephone: (702) 471-7000
                                                       5   Facsimile: (702) 471-7070
                                                           tasca@ballardspahr.com
                                                       6   rubins@ballardspahr.com

                                                       7   Attorneys for Defendant

                                                       8
                                                                                 UNITED STATES DISTRICT COURT
                                                       9
                                                                                         DISTRICT OF NEVADA
                                                      10
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                         JESSICA DEMESA, as an individual             Case No.: 2:18-cv-02007-JAD-CWH
                                                      11 and on behalf of all others similarly
                                                         situated.                                    STIPULATION AND ORDER TO
        Las Vegas, Nevada 89135-2958




                                                      12                                              EXTEND TIME FOR DEFENDANT TO
                                                                     Plaintiff,                       RESPOND TO PLAINTIFF’S
               Ballard Spahr LLP




                                                      13                                              COMPLAINT
                                                                v.
                                                      14
                                                         TREASURE ISLAND, LLC,                        (First Request)
                                                      15             Defendant.
                                                      16

                                                      17          Plaintiff Jessica DeMesa (“Plaintiff”) and Defendant Treasure Island, LLC

                                                      18 (“Defendant”)1 stipulate and agree that Defendant has up to and including

                                                      19 December 10, 2018, to respond to Plaintiff’s Complaint (ECF No. 1), to provide time

                                                      20 to investigate Plaintiff’s allegations and for Defendant to prepare a response.

                                                      21

                                                      22                             [Continued on the following page.]
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28   1 By filing this Stipulation, Defendant is not waiving any defense, affirmative or
                                                           otherwise, it may have in this matter.

                                                           DMWEST #18281851 v1
                                                      1           This is the first request for an extension, and it is made in good faith and not

                                                      2    for purposes of delay.

                                                      3           DATED this 21st day of November, 2018.

                                                      4    THE O’MARA LAW FIRM, P.C.                      BALLARD SPAHR LLP
                                                      5

                                                      6    By: /s/ David C. O’Mara                        By: /s/ Stacy H. Rubin
                                                              David C. O’Mara, Esq.                          Joel E. Tasca, Esq.
                                                      7       Nevada Bar No. 8599                            Nevada Bar No. 14124
                                                              311 E. Liberty Street                          Stacy H. Rubin, Esq.
                                                      8       Reno, Nevada 89501                             Nevada Bar No. 9298
                                                                                                             1980 Festival Plaza Drive, Suite 900
                                                      9       Attorneys for Plaintiff                        Las Vegas, Nevada 89135
                                                      10                                                     Attorneys for Defendant
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11
        Las Vegas, Nevada 89135-2958




                                                      12                                           ORDER
               Ballard Spahr LLP




                                                      13                                           IT IS SO ORDERED:
                                                      14
                                                                                                   UNITED STATES
                                                      15                                           DISTRICT/MAGISTRATE JUDGE
                                                      16                                           DATED:         November 26, 2018

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #18281851 v1                        2
